Citation Nr: 1444265	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  10-13 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for coronary artery disease (CAD).

2. Entitlement to service connection for a bilateral foot disability (to include plantar warts and callouses).

3. Entitlement to service connection for bilateral lower extremity disability, to include as secondary to CAD. 

4. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1962 to September 1964.  He also has unverified service in the Army Reserve from 1964 to 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In August 2008, the RO denied service connection for CAD and "plantar warts, bilateral feet and leg condition."  The Board has bifurcated and recharacterized the feet and leg issue to better reflect the medical evidence of record and the Veteran's contentions.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  
 
In March 2011, the RO denied entitlement to TDIU.  The Veteran filed a timely notice of disagreement (NOD), and this will be discussed in the Remand below.

The Veteran testified before the undersigned at a Board videoconference hearing in March 2014.  A transcript of the hearing has been reviewed and associated with the claims file.  

Subsequent to the hearing, the Veteran submitted additional evidence in the form of private treatment records, VA treatment records, and a lay statement, but did not include a waiver of RO review.  Because this case is being remanded for another reason, the RO will have the opportunity for initial review of this evidence.  See also Section 501 of Public Law 112-154, 38 U.S.C. § 7105 (2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

Manlincon Issue
 
In March 2011, the RO denied entitlement to TDIU, noting that the Veteran had not submitted the requested VA Form 21-526 and finding that he was not unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In April 2011, the Veteran filed a VA Form 21-8940.  In May 2011, the RO received a statement from the Veteran requesting "reconsideration on [the] claim for TDIU."  The Board construes this correspondence as a timely NOD.

Neither the physical file nor the electronic file contains a statement of the case (SOC) with regard to the issue of entitlement to TDIU.  Where, as here, a veteran files a timely NOD, and the RO has not issued an SOC, the claim must be remanded to the RO (as opposed to merely referred there) for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999).  This claim must therefore be remanded for appropriate disposition, including issuance of an SOC, prior to further review.

Service Connection

The Veteran attributes his current disabilities to his service in the Army.  He contends that he had high triglycerides, high cholesterol, and "thick blood" in service, which led to an acute myocardial infarction (heart attack) after service and, subsequently, his current CAD.  He also attributes his heart problems to the stress of parachute jumping during service.  See Hearing Transcript.  The Veteran maintains that this condition became problematic during his subsequent period of Reserve service from September 1964 to September 1968.  See June 2008 Statement.  

The Veteran contends that he developed plantar warts on his feet, and underwent surgery to remove them, during service.  He maintains that he continued to have similar symptoms and manifestations after service.  

Finally, the Veteran contends that he was treated for "bad legs" during service.  At the May 2014 hearing, he testified that his legs felt "real tired" during basic training.  Hearing Transcript at 17.  The Veteran also indicated that his current leg disability is secondary to his CAD.

The claims file does not contain the dates of any periods of ACDUTRA. To the extent possible, these dates should be confirmed and included in the claims file.  The RO should also obtain the Veteran's complete service treatment records (STRs) associated with any periods of ACDUTRA.

As the disorders at issue are diseases as opposed to injuries, it is not necessary to address periods of inactive duty for training (INACDUTRA).

It is unclear if the Veteran has actual knowledge of what is necessary to substantiate a claim of service connection based on his Army Reserve service with periods of ACDUTRA, as opposed to regular active duty service.  Proper notice must be provided upon remand.

Feet

A March 1962 enlistment examination contains a clinically normal evaluation of the feet.  The Veteran denied any foot trouble on the accompanying medical history report.  A September 1962 service treatment record (STR) shows that the Veteran had callouses and plantar warts on his feet.  An ultrasound confirmed the plantar warts diagnosis.  A July 1964 separation examination contains a clinically normal evaluation of the feet.  He again denied any foot trouble on the accompanying medical history report.  

An April 2007 VA treatment record shows that the Veteran was treated for painful callouses.  It was noted that he is diabetic.

As the evidence of record shows a current foot diagnosis, an in-service foot diagnosis, and assertions of continuity of foot problems since service, remand is required for a medical opinion regarding any nexus to service.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran an adequate notice letter that specifically includes the criteria necessary to substantiate a claim of service connection based on Reserve Service with periods of ACDUTRA, and explain how this differs from what is necessary to substantiate a service connection claim based on active duty service.

2. Contact the service department, or other records repository as appropriate, to request verification of the dates of the Veteran's Army Reserve service (including any periods of ACDUTRA).  A statement showing only retirement points will not suffice.  Also, obtain and associate with the claims folder any STRs associated with those periods of service.  A copy of any negative response(s) should be included in the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) (2013).

3. After attempting to obtain the above records, schedule an appropriate VA examination to determine the nature and etiology of his claimed disabilities of the feet.  The claims folder, to include a copy of this remand, should be made available to and reviewed by the examiner.  Any medically indicated tests should be accomplished, and all tests and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should opine as to the following: 

(a) Please identify all disabilities associated with the feet, to include plantar warts and callouses; 

(b) Did any current disability of the feet at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of active service from September 1962 to September 1964 or any verified period of ACDUTRA, or is any disability of the feet otherwise related to such period of active service? 

The examiner should address the pertinent in-service and post-service foot findings, as well as the Veteran's May 2014 testimony.  The examiner should set forth the medical reasons for accepting or rejecting the statements relating to continuity of symptoms since the Veteran's period of service that ended in 1964.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

4. Issue an SOC with respect to the issue of entitlement to TDIU.  The Veteran must be advised of the time limit in which she may file a substantive appeal, if she so desires.  See 38 C.F.R. § 20.302(b) (2013).

5. Thereafter, any additional development deemed appropriate should be accomplished.  Then, readjudicate the service connection issues, considering any evidence submitted since the January 2013 SSOC.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a 23742997decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

